 NICKEY CHEVROLET SALES, INC.395Nickey ChevroletSales,Inc.andAmerican Federationof Professional Salesmen.Case 13-CA-6401February 15, 1972SECOND SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn May 4, 1965, the United States Circuit Court ofAppeals for the Seventh Circuit entered its decree en-forcing the National Labor Relations Board's Order' ofMarch 2, 1965, in which the Board found that Re-spondent had discriminatorily discharged two em-ployees in violation of Section 8(a)(3) and (1) of theNationalLaborRelationsAct, as amended. OnNovember 10, 1965, the court adjudged Respondent incivil contempt for refusing to reinstate the two em-ployees. On September 23, 1966, the Board issued itsSupplemental Decision and Order' directing Respond-ent to pay the two employees backpay in specifiedamounts. On March 11, 1971, the court again adjudgedRespondent in contempt finding,inter alia,that Re-spondent violated the court decree by discharging Har-old Sergott,a salesmanemployed by Respondent, be-cause of his union activities. The court orderedRespondent to offer Sergott full and bona fide reinstate-ment and to make him whole for all pay and benefitslost due to the discrimination against him.'On August 6, 1971, pursuant to the court order theRegional Director for Region 13 issued and served onthe parties a backpay specification detailing the sum ofmoney due Sergott for the period from October 5, 1969,to March 24, 1971.On September 2, 1971, Respondentfiled an answer thereto. Upon appropriate notice issuedby the Regional Director, a hearing was held on Sep-tember 28, 1971, before Trial Examiner Henry L. Ja-lette.On October 29, 1971, the Trial Examiner issued theattached Decision in this proceeding, Thereafter, theGeneral Counsel filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisUnpublished160 NLRB 1279N.L.R B v Nickey ChevroletSales, Inc.,65LC & 11,650recommended Order, only to the extent consistentherewith.1.The Trial Examiner found, and we agree, thatduring the backpay period Sergott would have had theuse of a demonstrator automobile, and that the valueof such use during the backpay period was $125 permonth, or $375 per quarter.42. The Trial Examiner further found that, because ofthe discrimination against him, Sergott suffered a lossin prizes he would have received in sales contests spon-sored by General Motors, Inc., in the total amount of$82.88. The Trial Examiner reasoned that since Sergottearned a total of $675 in prizes during the year preced-ing his discharge, this amount must be prorated over aperiod of 19 quarters because that was the representa-tive period agreed to for determining loss of earningsother than prizes. By this method, the Trial Examinerconcluded that Sergott's average quarterly prize moneywould have amounted to $35.52 and that amountshould be added to his quarterly backpay. Thus, theTrial Examiner prorated the value of prizes receivedduring a 4-quarter period over a 19-quarter period inestimating the value of prizes lost.We do not agreewith the Trial Examiner's computation of the averagequarterly prize money.The specification alleged that Sergott should be reim-bursed for the prizes he would have received, absent thediscrimination against him, at the rate of $675 per year.Respondent denied this allegation, but presented noformula of its own.' The General Counsel selected theformula in the specification because Sergott had arecord of the prizes he had received during the yearbefore his discharge. In the absence of any evidence tothe contrary, we find that the selection of this formulawas reasonable. Although we do not necessarily agreewith the Trial Examiner that the General Counselcould not, without justification, use a formula for prizeswhich was different from that used for sales commis-sions, we find, based on the foregoing, that there wasjustification in this case. Moreover, it is clear that theformula devised by the Trial Examiner was unfair tothe discriminatee because it assumed he would haveearned the same amount over a 19-quarter period as hein fact earned in only 1 year.'In making this determination,which is concededly less than the fullscheduled $200 monthly rental for an automobile, we have taken into con-sideration the restrictions on the use of demonstrator automobiles by sales-men at Nickey Chevrolet The recordshows that the salesman is expectedto have the vehicle at the agency when he is on duty, he uses it for demon-strator purposes and makes it available to other salesmen for such purpose,it is used for lending to deserving customers, and demonstrators are subjectto sale at any time.'In view of our determination that Respondent's contentions as to thisissue are without merit,we find it unnecessary to decide whether the answerwas insufficient under Sec 102 54 (b) and (c) of the National Labor Rela-tions Board Rules and Regulations and Statements of Procedure,Series 8,as amended,to entitle Respondent to litigate the issue as the General Coun-sel contends195 NLRB No. 76 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn all the circumstances, therefore, we find that theformula set forth in the specification is fair andreasona-ble, and that Sergott is entitled to prize money at therate of $675 per year or $168.75 per quarter during thebackpay period.63.The Trial Examiner found that there was insuffi-cient basis to deny Sergott backpay during the periodfrom October 5, 1969, to April 30, 1970. We agree. TheTrial Examiner concluded, however, that after the ex-piration of his unemployment benefits on April 30,1970, Sergott did not make reasonable efforts to findequivalent employment and therefore was not entitledto backpay for the period after April 30, 1970. We findmerit in the General Counsel's exceptions to thisfinding.The record shows that during the backpay periodSergott calledin personon 24 different automobiledealers, and contacted them, either in person or bytelephone, a total of approximately 113 times. Of these,72 contacts were made after April 30, 1970. Respond-ent admittedly made an independent check to ascertainwhether Sergott sought employment during the periodOctober 5, 1969, through March 24, 1971, and learnedthat Sergott had visited various automobileagencies.There is no evidence that Sergott at any time duringthis period received or refused any job offers.' Therealso is no showing that any jobs were available at anyof the automobile dealers to which Sergott applied orat any of the other Chicago automobile dealers. Whenthe Trial Examiner asked Sergott why he did not applyto some of the other dealers, Sergott replied, "I appliedto the dealers that gave me hope as [sic] getting a jobthere."He explained that he had worked exclusivelyfor Chevrolet and Cadillac dealers during the 18 yearshe had sold automobiles. Between April 30, 1970, andMarch 17, 1971, Sergott sought employment 11 or 12times at Stamer Cadillac and the same number of timesat BriganceChevrolet where he had been previouslyemployed. Thus, we find that Sergott continued tomake a reasonable search for employment during theentire backpay period.In these circumstances, we find that Respondent hasfailed to sustain the burden of establishing that Sergottwillfully incurred a loss of interimearnings atany timeduring the backpay period.'We shall therefore reverse the Trial Examiner'sDecision insofar as it related to his finding that Sergottis not entitled to backpay for the period from April 30,1970, to March 24, 1971.We conclude therefore that Respondent's obligationto make Sergott whole shall be fulfilled by payment tohim of the total net backpay set forth and computedbelow:Quarterly Period4 -- 691-- 702 -- 703 -- 704 -- 70 1-- 71Grossbackpay$3,158,41$2,065.81$3,040.14$3,168.51$3,179.92$2,730.80Value ofdemon-stratorat $125permonth375.00375.00375.00375.00375.00375.00Value ofprizes168.75168.75168.75168.75168.75168.75TotalQuarterly$3,702.16$2,065.81$3,583.89$3,712.26$3,723.67$3,274.55GrossBackpayTotal NetBackpay$20,606.09NLRB v Charley Toppino and Sons, Inc,358 F.2d 94 (C A 5)'Marlene Industries Corporation,183 NLRB No 3, enfd. 440 F 2d 673,Nickey ChevroletSales,Inc,160 NLRB 1279, 1280(C A6),Golay & Co., Inc v. NLR B,447 F 2d 290 (C A 7) NICKEY CHEVROLET SALES,INC397ORDEROn the basis of the foregoing Supplemental Decisionand Order and the entire record in this case,the Na-tional Labor Relations Board hereby orders that theRespondent,Nickey Chevrolet Sales,Inc., Chicago, Il-linois,its officers,agents,successors,and assigns, shallpay to Harold Sergott as net backpay$20,606.09, lessany tax withholding required by the laws of the UnitedStates and the State of Illinois,plus interest thereon atthe rate of 6 percent per annum in accordance with theformula prescribed inIsis Plumbing&Heating Co.,138NLRB 716.tion was $202 a month or$606 per quarter.The Respondentadmits that Sergott would have had the use of a demonstratorautomobile during the backpay period, but it contends thatthe value of the use of such a demonstrator was $125 permonth.The specification alleges that during the backpay periodSergott would have received prizes from the Respondent orthe Chevrolet Division of General Motors,Inc., in the valueof $675 per year.Respondent denies this allegation.The specification admits to no interim earnings for theentire backpay period and Respondent contends that Sergottdid not make reasonable effort to find substantially equivalentemployment and that he should therefore be awarded nobackpay,or that he be denied backpay for a substantial por-tion of the backpay period.IITHE VALUE OF THE USE OF A DEMONSTRATORAUTOMOBILETRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE,Trial Examiner:On March 11, 1971,the United States Court of Appeals for the Seventh Circuitissued its opinion and order on a petition filed by the NationalLabor Relations Board to adjudge Respondent in civil con-tempt for disobeying and failing and refusing to comply witha decree of the Court entered May 4,1965, in which the Courtconcluded,inter alta,that Harold Sergott,a salesman em-ployed by Respondent,had been discharged because of hisunion activities,and in which the Court ordered Respondentto purge itself of contempt by offering Sergott full and bonafide reinstatement and to make him whole for all pay andbenefits lost due to the discrimination against him.'Pursuantto such order,the Regional Director for Region 13 issued abackpay specification on August 11, 1971, detailing the sumof money due the said Sergott. On September 28, 1971, ahearing was held in Chicago, Illinois.Upon the entire record,including my observation of thewitnesses,and after due consideration of the briefs by GeneralCounsel and the Respondent,Imake the following:FINDINGS OF FACTIPRELIMINARY STATEMENTThe specification alleges, the answer admits,and I find thatthe backpay period is from October 5, 1969, to March 24,1971.The specification alleges, the answer admits, and I find thatSergott would have earned 89.67 percent of the average grossearnings of three representative salesmen earned in the periodfrom January 1, 1965, through September 30, 1969, as setforth in Appendix C of the specification.The specification also alleges that during the backpayperiod Sergott would have had the use of a new demonstratorautomobile and that the value of the use of such a demonstra-'NL R B v Nickey ChevroletSales, Inc.,F 2dAs previously noted,it is undisputed that as a salesmanSergott would have had the use of a demonstrator automo-bile.According to Edward J. Stephani,president of Respond-ent, the use of a demonstrator by a salesman is figured to bethe equivalent in compensation of $125 per month.Accord-ing to the specification,the value of the use of a demonstratorautomobile is $202 per month.The only evidence submittedin support of the specification was the rate schedule used byNickey Rent-A-Car,a corporation also owned by Stephani,and a $200 per month quotation given to Sergott by theformer manager of the Rent-A-Car operation for the rentalof a four-door Impala for a period of 12 months.I accept the testimony of Stephani and conclude that thevalue of the use of a demonstrator automobile is $125 permonth.The rate schedule submitted into evidence sets forthrates for rentals for varying periods of time, not includingperiods longer than 1 month,and it does not take into ac-count the use which will be made of the automobile, includingsuch limitations as are imposed by having to use the car asa demonstrator.The $200 quotation on the back of the rateschedule was not explained by the individual who made it andis hearsay evidence. This is insufficient basis to overcome thetestimony of Stephani who testified that the cost of rentals isa negotiable matter.I find,therefore,that the value of the useof a demonstrator during the backpay period was $125 permonth,or $375 per quarter.IIITHE VALUEOF THE PRIZES SERGOTTWOULD HAVERECEIVEDGeneral Motors sponsors sales contests pursuant to whichsalesmen employed by dealers such as Respondent obtainpoints based on sales which can be converted into merchan-dise prizes.Sergott testified that in the year preceding hisdischarge he received prizes with a total value of $675. Gen-eral Counsel contends that Sergott would have earned prizesof equal value annually during the backpay period and thathe is therefore entitled to an additional amount of$168.75 perquarter for the value of the prizes he was prevented fromearning by reason of his discriminatory discharge.As previously indicated insofar as gross earnings were con-cerned,the specification alleged that the appropriate measureof Sergott's gross backpay was89.67percent of the gross 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDearnings of three representative salesmen earned in the periodfrom January 1, 1965, through September 30, 1969. For someunexplained reason, where prizes were concerned, GeneralCounsel not only abandoned the 89.67 percent formula andthe representative employees, but also he abandoned theJanuary 1, 1965, through September 30, 1969, representativeperiod. Respondent contends that General Counsel was notwarranted in carving out the year 1969 as a period representa-tive of the prizes Sergott would have earned annually duringthe backpay period, nor was he warranted in relying on Ser-gott's prizes rather than those of the representative em-ployees. I agree. Having selected a representative period andrepresentative employees for earnings other than prizes, Gen-eral Counsel could not select a different period and Sergott'sprizes without justifying the variance. No justification wasoffered. I therefore reject the backpay claim for prizes asalleged in the specification.Despite the deficiency of theallegation,General Counselhas established that Sergott did suffer a loss in prizes byreason of the discrimination against him and Sergott is enti-tled to be made whole to the extent of the proof. As I viewthe record, for the period conceded by thespecification to bean appropriate period to measure Sergott's earnings,namelyJanuary 1, 1965, to September 30, 1969, Sergott earned prizesfor a total of $675.2 Since that period consists of 19 quarters,Sergott's average quarterly prize money amounted to $35.52and that amount shall be added to his quarterly backpay forthe backpay period.IV SERGOTT'S WILLFUL LOSS OF EARNINGSA. Sergott's Search for EmploymentDuring the backpay period of October 5, 1969, to March24, 1971, Sergott had no interimearnings.He registered withthe United States Employment Service on October 10, 1969,1week after his discharge, and he continued to report to theclaims office every week until April 30, 1970, when he hadexhausted his benefits.BeginningNovember 13, 1969, hesought employment as a automobilesalesman(the occupa-tion in which he had been engaged for 18 years) either bypersonal visits to automobile dealers or by telephone calls.Between that date and March 18, 1971, Sergott sought em-ployment in this fashion from 25 dealers and made 114 con-tacts.B. Analysis and ConclusionsDespite the impressive evidence of attempts by Sergott toobtain interim employment, Respondent contends that on thefacts of this case he did not make a diligent search for employ-ment. Before analyzing Respondent's contentions, it shouldbe noted that there is no dispute about the controlling legalconsiderations. A discriminatorily discharged employee mustmake reasonable efforts to find new employment which issubstantially equivalent to the position from which he wasdischarged.N.L.R.B. v.Miami-Coca Cola Bottling Co.,360F.2d 569 (C.A. 5). However, failure to make a reasonablesearch for interim employment in an affirmative defense tobackpay liability and the burden of proof is on the employer.N.L.R.B. v.Mooney Aircraft, Inc.,366 F.2d 809 (C.A. 5);N.L.R.B. v. Brown & Root, Inc.,311 F.2d 447 (C.A. 8).Respondent's contention that Sergott's testimony is imcompetent orinsufficient to establish the value of the prizes he received is without meritIt is settled law that an individual's testimony about the value of his personalproperty is admissible, and the only issue is the weight to be accorded thetestimony In this instance,Sergott's testimony is uncontradicted and wasbased on proper observations 3 Wigmore, Evidence 716, 719 (ChadbournRev 1970)It is with these principles in mind,and with special empha-sison what is almost a truism, namely, that whether anemployee acted reasonably or not in seeking employment isa question of fact,' that I turn to the factors enumerated byRespondent in support of its contentions. These are as fol-lows:(1) Sergott did not apply to any employer until November14, 1969, 40 days after his termination.(2) During the backpay period of nearly 18 months, Sergottcontacted only 24 different automobile dealers.(3)He did not contact his previous employer,BriganceChevrolet, until nearly 4 months after his discharge.(4) Sergott ignored the rest of some 500 Chicago areadealers through the entire backpay period,including a num-ber of sizable dealers in the immediate area of his residence.(5)As soon as his unemployment compensation benefitsexpired, he stopped reporting to the State employment office.(6)After April 30, 1970, he called on only four differentdealers in a period of 11 months, and from May I to Novem-ber 15, 1970, he applied to none.As to item (1) I deem it insufficent to warrant a denial ofbackpay for the first period of Sergott's unemployment. Thereis no requirement that an employee wrongfully terminatedmust instantly seek new work, and Sergott's failure to applyto any employer until November 13, 1969, must be weighedwith the evidence that he registered with the United StatesEmployment Service within a week of his termination andwas reporting to the claims office every week. Sergott maywell have hoped that the agency would be able to refer himto employment and his waiting to make personal applicationsfor a period of about 40 days cannot in the circumstances bedeemed unreasonable.As to item (3), Sergott's failure to contact his previousemployer for a period of nearly 4 months, I see no basis todisqualify Sergott. During that 4-month period, he was re-porting to the state employment office and he had received noreferrals to any employer. When he did apply to his previousemployer he was unsuccessful.Items (2), (4), (5), and (6) are complementary. In agree-ment with Respondent, I deem it significant that during abackpay period of nearly 18 months during which he had nointerim employment, Sergott contacted only 25 out of some500 automobile dealers in the Chicago metropolitan area.Sergott offered no explanation for his failure to apply to morethan 25 dealers. Nevertheless, I do not agree with Respond-ent that by reason of the limited search Sergott made to findemployment he is not entitled to any backpay. During theperiod from October 10, 1969, to April 30, 1970, Sergott wasregistered with and reporting to the state employment office.While there is no evidence that he received a single referralduring the entire period he was registered, it was not unrea-sonable for him to placesome relianceon that office to referhim to employment, particularly when he was contemporane-ously seeking employment through his own efforts from atleast some of the Chicago area's automobile dealers. Underthese circumstances,and because I do not believe that adischarged employee must exhaust all possibilities in seekinginterim employment, I conclude that Sergott's failure tobroaden his search for employment between the date of hisdischarge and April 30, 1971, is insufficient basis to deny himbackpay for that period.A different conclusion is warranted, however, with regardto Sergott's efforts to find employment after the expiration ofhis employment benefits on April 30, 1970. Those effortscannot be deemed reasonable on the facts presented herein.After April 30, 1970, he kept applying to the same employers'Florence Printing Company v. N.L.R.B.,376 F 2d 216 (C A. 4) NICKEY CHEVROLET SALES, INC399repeatedly although there is no indication he was receivingany encouragement. For example, between April 30, 1970,and March 17, 1971, he applied at (or telephoned) StarnerCadillac, 11 times; Moell Cadillac, 11 times; Gateway Chev-rolet, 11 times; Brigance Chevrolet, 11 times. These were alldealers to whom he had applied before April 30. Not untilNovember 18, after a period of 6-% months, did he apply toa new dealer. Thereafter, he contacted another new dealer onJanuary 4, 1971; another one on January 8, 1971; and yetanother on March 12, 1971, There is no explanation why,having limited his search to 21 dealers over a period of 13months, Sergott decided to expand his search, and yet to doso in such a limited fashion, In my judgment, many of thecontacts made by Sergott were window dressing. An undeter-minednumber were merely telephone calls, and as previouslynoted they were repeat calls. Given the size of the employ-ment market and the fact that he was no longer registeredwith the state employment office, it cannot be said that suchefforts to find equivalent employment were reasonable. Ser-gott is 44 years old with 18 years of experience. It is incon-ceivable to me that he would have been unemployed for 18months had he made reasonable efforts to find equivalentemployment. On the facts of this case, I conclude that Sergottis not entitled to backpay for the period after April 30, 1970.V SUMMARYSummarizing the foregoing, I conclude that Respondent'sobligation to make Sergott whole shall be fulfilled by paymentto him of the total net backpay set forth and computed below:Quarterly Period4-691-702-704/Gross Backpay$3,158.41$2,065.81$1,013.385/Value of Demonstratorat $125 a month375.00375.00125.00Value of Prizes35.5235.5211.84Total Quarterly$3,568.93$2,476.33$1,150.22Gross BackpayTotal Net Backpay$7,195.48RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions,I recommend that the Board issue the following:SUPPLEMENTAL ORDERRespondent,Nickey Chevrolet Sales, Inc., its officers,agents, successors,and assigns, shall pay to Harold Sergottas net backpay $7,195.48, less any tax withholding requiredby the laws of the United States and the State of Illinois, plusinterest thereon at the rate of 6 percent per annum in accord-ance with the formula prescribed inIsis Plumbing & HeatingCo., 138 NLRB 716.To April 30, 1970'One-thirdof the gross backpay setforth in Appendix C to the backpayspecification